DETAILED ACTION
Election/Restrictions
1.                  Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 14-19 drawn to a method.
Group II, claim 20 drawn to a component.
Group III, claims 21-22 drawn to an apparatus.
Group IV, claim 23 drawn to an apparatus.
The inventions listed as Groups I and II, I and III, and I and IV are dissimilar in that they relate to a method and a component/apparatus.  The inventions also do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: there is a posteriori lack of unity of invention because the common technical feature between Groups I and II are a component produced by additive manufacturing, and, the common technical feature between Groups I and III and I and IV are the structure of the additive manufacturing apparatus.
These elements cannot be considered a special technical feature under PCT Rule 13.1 because these elements are shown in the prior art. At least EP2789413 and/or EP1466718 anticipates or renders obvious independent claims 14, 20, 21 and 23, as indicated by the International Search Report (“ISR”) and International Preliminary Report on Patentability Chapter I (“IPRPC I”) in this application (wherein claims 14, 20, and 21, in the instant application have the same scope as claims 6, 10, 11 in the ISR and IPRPC I, and, claim 23 in the instant application recites the limitation found in claim 13 of the ISR and IPRPC I).  The existence of references demonstrating that one or more generic claims lack novelty or inventive step establishes that the groups do not relate to a single inventive concept.  In the absence of a common special technical feature, the concern over divergent prosecution of the method from the apparatus supports restriction of the groups.  
As set forth in MPEP 1850; The expression "special technical feature" is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.  Whether or not any particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature", should be considered with respect to novelty and inventive step.  For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same corresponding special technical features, leaving two or more dependent claims without a single general inventive concept. 
The inventions listed as Groups II and III, and II and IV, are dissimilar in that they relate to a component formed by a method and an apparatus for performing the method.  The inventions also do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: there is a posteriori lack of unity of invention because the common technical feature in both sets of groups are the structure of the additive manufacturing apparatus required to impart the differentiating characteristics to the component.
These elements cannot be considered a special technical feature under PCT Rule 13.1 because these elements are shown in the prior art. At least EP2789413 and/or EP1466718 anticipates or renders obvious independent claims 20, 21 and 23, as indicated by the ISR and IPRPC I in this application (wherein claims 20 and 21 in the instant application have the same scope as claims 10 and 11 in the ISR and IPRPC I, and, claim 23 in the instant application recites the limitation found in claim 13 of the ISR and IPRPC I).  The existence of references demonstrating that one or more generic claims lack novelty or inventive step establishes that the groups do not relate to a single inventive concept.  In the absence of a common special technical feature, the concern over divergent prosecution of the method from the apparatus supports restriction of the groups.  
The inventions listed as Groups III and IV are dissimilar in that they relate to a an apparatus and an apparatus for carrying out the method of claim 14.  The inventions also do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: there is a posteriori lack of unity of invention because the common technical feature in both groups are an apparatus comprising the control means of claim 21.
These elements cannot be considered a special technical feature under PCT Rule 13.1 because these elements are shown in the prior art. At least EP2789413 and/or EP1466718 anticipates or renders obvious independent claims  21 and 23, as indicated by the ISR and IPRPC I in this application (wherein claim 21 in the instant application has the same scope as claim 11 in the ISR and IPRPC I, and, claim 23 in the instant application recites the limitation found in claim 13 of the ISR and IPRPC I).  The existence of references demonstrating that one or more generic claims lack novelty or inventive step establishes that the groups do not relate to a single inventive concept.  In the absence of a common special technical feature, the concern over divergent prosecution of the method from the apparatus supports restriction of the groups.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE COOK whose telephone number is 571-272-2281.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE A COOK/Examiner, Art Unit 3726